Citation Nr: 1129792	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lower gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and diverticulosis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic lower gastrointestinal disorder, claimed as IBS and diverticulosis, to include as secondary to his service-connected disabilities.

In January 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  Thereafter, the RO confirmed its denial of service connection for a chronic lower gastrointestinal disorder in a November 2010 rating decision/supplemental statement of the case.  The case was returned to the Board in January 2011, and the Veteran now continues his appeal.   

For the reasons that will be further discussed below, the appeal is REMANDED once again to the RO via the AMC.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to service connection for a chronic lower gastrointestinal disorder, which he claims to be IBS.  Private medical records associated with his claims file include an August 2004 colonoscopy report and other treatment notes showing diagnoses of IBS and sigmoid diverticulosis.  He is presently service connected for posttraumatic stress disorder (PTSD), currently rated 100 percent disabling; status post urinary tract infection/prostatitis, currently rated 60 percent disabling; hemorrhoids, currently rated 10 percent disabling; and hypertension, currently rated as noncompensably disabling.  He is also in receipt of special monthly compensation at the housebound rate.  He claims that IBS had its onset during his period of active duty, or is otherwise secondarily related to his service-connected disabilities as being a complication of the medications prescribed to him to treat these diseases and disorders.  

As previously stated, the Board remanded the case to the RO in January 2010 for further evidentiary development, including scheduling the Veteran for a VA medical examination to obtain a nexus opinion addressing the likelihood that his IBS and diverticulosis are etiologically linked to his period of active military service or to his service-connected disabilities.  The examination ordered on remand was conducted in April 2010.  A review of the report of this examination, however, reveals an opinion was provided that is apparently inconsistent with the clinical record.  Specifically, the VA examiner opined that the Veteran's IBS and diverticulosis (referred in the opinion as "divertiulitis" [sic]) was most likely related to his military service based on the rationale that "[t]here is documentation in the medical record that shows a diagnosis of this condition while in the military."  Although the opining examiner affirmed in his report that he had reviewed the Veteran's claims file, a review of the record shows that the available service treatment records only show treatment for hemorrhoids in active duty and no other gastrointestinal diagnosis is shown, including IBS, diverticulosis, or diverticulitis.  It is also not presently possible for the Board to determine from its reading of this April 2010 nexus opinion that the examiner's intention was to state that the Veteran's hemorrhoids in service represented a manifestation of his now-established diagnoses of IBS and/or diverticulosis.  Furthermore, the examiner who provided the April 2010 nexus opinion did not fully comply with the instructions of the January 2010 Board remand, as his opinion failed to include discussion of the likelihood of a secondary relationship between the Veteran's IBS and/or diverticulosis and his service-connected disabilities.  (See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.)  These deficits therefore render the April 2010 opinion inadequate for adjudication purposes and the case should be remanded for a clarifying addendum opinion from the physician that will address and rectify these aforementioned flaws.  

In the alternative, if the physician who presented the April 2010 opinion is no longer available to provide an addendum, the Veteran should be scheduled for a new examination by the appropriate specialist to obtain a nexus opinion that complies with this remand's instructions.  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, he Veteran's claims file should be forwarded to the physician who conducted the April 2010 VA examination and this physician should be asked to provide an addendum opinion.  The addendum should clarify whether or not the examiner intended to state in his prior opinion that the Veteran's hemorrhoids noted in service (for which he is presently receiving VA compensation) were a manifestation of his IBS and/or diverticulosis/diverticulitis currently established by clinical diagnosis.  The addendum should also include discussion as to the likelihood that the current diagnoses of IBS and diverticulosis/diverticulitis are proximately due to, the result of or aggravated (i.e., permanently worsened beyond their natural level of progression) by the Veteran's service-connected disabilities, medication prescribed for the service-connected disabilities and/or emotional stress associated with the service-connected PTSD.  The physician should consider that some treatises indicate that emotional stress from a psychiatric disorder can play a role in the development of colonic diverticula associated with diverticulosis.  

3.  Alternatively, if the VA physician who conducted the April 2010 examination is not available to provide an addendum opinion, the Veteran should be scheduled for an appropriate VA examination to address the current state of his IBS and diverticulosis/diverticulitis and the etiology of these diseases in relation to his military service and his service-connected disabilities.  The examiner should review the Veteran's claims file and then, following his/her examination of the Veteran, provide opinions addressing the following questions:

(a.)  Is at least as likely as not that the Veteran's IBS and/or diverticulosis/diverticulitis had its onset during his period of active duty, in light of the clinical evidence showing onset of hemorrhoids (a chronic disorder that similarly affects the lower gastrointestinal tract) in service?

(b.)  Is at least as likely as not that the Veteran's IBS and/or diverticulosis/diverticulitis is proximately due to, the result of or aggravated (i.e., permanently worsened beyond their natural level of progression) by his service-connected hemorrhoids?

(c.)   Is at least as likely as not that the Veteran's IBS and/or diverticulosis/diverticulitis was caused or otherwise aggravated (i.e., permanently worsened beyond their natural level of progression) by emotional stress associated with the Veteran's service-connected psychiatric disorder (i.e., PTSD)?  The opining physician should consider that some medical treatises indicate that emotional stress from a psychiatric disorder can play a role in the development of colonic diverticula associated with diverticulosis.

(d.)  Is at least as likely as not that the Veteran's IBS and/or diverticulosis/diverticulitis was caused or aggravated (i.e., permanently worsened beyond their natural level of progression) by his use of medications prescribed to treat the following service-connected disabilities: 

* PTSD
* status post urinary tract infection/prostatitis
* hemorrhoids
* hypertension

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's IBS and diverticulosis/diverticulitis prior to aggravation, and then provide quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected disabilities.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so.

Pertinent documents in the claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation, reconciling any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The RO should then readjudicate the Veteran's claim for service connection for a chronic lower gastrointestinal disorder, claimed as IBS and diverticulosis, to include as secondary to his service-connected disabilities.  If the claim remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative.  After being provided with an opportunity to respond, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is respectfully reminded that a remand by the Board confers on a claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

